Citation Nr: 0605577	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  00-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for lipoma on the left side 
of the neck, from September 1, 1999?

2.  What evaluation is warranted for lipoma on the left side 
of the neck, since August 30, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for lipoma on the left side of the neck and 
assessed a noncompensable evaluation effective September 1, 
1999.


FINDINGS OF FACT

1.  Since September 1, 1999, the veteran's lipoma of the left 
side of the neck measured 5.5 cm. and caused some discomfort, 
without evidence of poor nourishment, repeated ulceration, 
functional impairment, exfoliation, exudation, itching, or 
disfigurement.

2.  Since August 30, 2002, a lipoma of the left side of the 
neck did not cover an area exceeding twelve square inches, it 
has not been characterized on examination as either 
superficial and unstable, or superficial and painful; and it 
does not cause limitation of the neck motion or function.


CONCLUSIONS OF LAW

1.  For the period since September 1, 1999, the criteria for 
a 10 percent evaluation, but no higher, for a lipoma on the 
left side of the neck have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805, 7806, 7819 (prior to August 30, 2002).

2.  For the period since August 30, 2002, the criteria for an 
evaluation in excess of 10 percent for a lipoma on the left 
side of the neck have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805, 7819 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By a rating decision dated April 2000, the veteran was 
granted service connection for a limpa on the left side of 
the neck and assigned a noncompensable evaluation effective 
September 1, 1999.  A rating decision dated October 2005 
increased the evaluation to 10 percent effective August 30, 
2002.  

At his November 1999 VA examination, it was noted that in 
1994 the veteran was having some pain in his neck and found a 
small enlargement in the left neck area.  He went to sick 
call and was told that it was a cyst and that nothing needed 
to be done about it.  The veteran stated that he continued to 
have some discomfort in his neck area, which he attributed to 
this.  

The examination showed a lesion on the left side of the neck, 
posteriorly, which had a cystic appearing lesion about the 
size of a thumbnail, which was freely movable and not 
attached to the underlying tissue and there was no ulceration 
through the skin.  The examiner noted that it felt as if it 
was a lipoma and the veteran reported that it caused him 
discomfort in his neck area although there was full range of 
motion in the cervical spine.  The examiner noted no 
ulcerations, breakdowns, crusting, or any skin lesions at the 
present time.  

VA medical records show that in May 2001, the veteran had an 
excision of the lipoma of the left posterior neck.  The 
records noted that a 5.5 cm. incision was made over the 
lipoma and was excised without difficulty.  Hemostasis was 
maintained and the wound was closed with 3-0 Vicryl x 4 and 
the skin was closed with 4-0 nylon x 8.  The wound was then 
dressed.  Approximately six days later, the veteran was seen 
for a follow up and it was noted that the wound was healing 
well with no infection and the sutures were removed.  

VA examinations in February 2002 and March 2003 show no 
complaints or findings related to the removal of the lipoma.  
The veteran did complain of neck pain in March 2003 and 
stated that Naprosyn helped.  X-rays in June 2000 showed 
degenerative disc disease and osteophytes.

In August 2004, the Board remanded the appeal so that the 
veteran could be afforded a VA examination.

At his April 2005 VA examination, the veteran reported having 
some stiffness of the neck, but no problem since the removal.  
The examination showed a 5 cm. hypopigmented scar of the left 
posterior neck approximately 4 cm. below he hairline.  There 
was no underlying tissue loss; skin was without irregularity, 
atrophy, shininess, or scaling.  The scar was stable with no 
loss of covering.  There was no depression of the scar, 
slight elevation of the medial aspect of the scar 
approximately 1 cm. of the length of the scar.  The scar was 
superficial, it was not deep, and there was no evidence of 
inflammation, edema, or keloid formation.  There was no 
induration or inflexibility of the skin; without limitation 
of motion.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in September 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Criteria

The RO has evaluated this disability pursuant to the 
diagnostic code which rates impairment resulting from benign 
skin growths.  See, 38 C.F.R. § 4.118, Diagnostic Code 7819.  
The veteran's lipoma of the left side of the neck is 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7819 prior to August 30, 2002 and 10 
percent disabling thereafter.  Prior to August 30, 2002, that 
diagnostic code provided that benign new skin growths were to 
be rated as scars, or as for eczema (dependent on location, 
extent and repugnant or otherwise disabling character of 
manifestations).  A July 2003 supplemental statement of the 
case notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Prior to August 30, 2002, scars of the head, face or neck 
warrant a non-compensable evaluation if they are slightly 
disfiguring or a 10 percent evaluation if they are moderately 
disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Alternatively, a 10 percent evaluation was warranted for 
superficial scars which were poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation was appropriate for superficial scars 
which were tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  A scar could also be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warranted 
a noncompensable evaluation. A 10 percent rating was 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders. Under the revised criteria, benign 
skin neoplasms are rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or impairment of function.

Under the amended Diagnostic Code 7800 (disfigurement of the 
head, face, or neck), with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with six or more characteristics of disfigurement will be 
rated as 80 percent disabling.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement the 
disability will be rated at 50 percent.  With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
the disability will be rated at 30 percent.  With one 
characteristic of disfigurement the disability will be rated 
at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight "characteristics of disfigurement" are as follows: 
Scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7800 and Note (1).

As 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 pertain 
to scars involving areas other than the head, these 
diagnostic codes are not for application.

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 and Note (1).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to the pre-August 30, 2002, time period and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.



A.  Former rating criteria

Based on the medical evidence on file, the Board finds that 
the veteran's lipoma on the left side of the neck more 
approximates a 10 percent disability evaluation since 
September 1, 1999.  While in service and at the time of his 
November 1999 VA examination, the veteran complained of pain 
and/or discomfort in his neck as a result of the lipoma.  
Upon examination in November 1999, the veteran's lipoma was 
about the size of a thumbnail and was freely movable and not 
attached to the underlying tissue and there was no ulceration 
through the skin.  Although the veteran stated that the cyst 
caused him discomfort, the examiner noted full range of 
motion in the cervical spine.  There were no ulcerations, 
breakdowns, crusting, or any skin lesions at the time.  After 
the excision of the cyst in May 2001, it was noted that the 
incision was 5.5 cm.  The evidence prior to August 30, 2002, 
does not suggest that the lipoma caused limitation of motion 
of the cervical spine.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic 
Code 5290, 7805.  Nor does the evidence demonstrate any 
exudation or itching constant, extensive lesions, or marked 
disfigurement.

In short, entitlement to a 10 percent evaluation, but no 
higher, for a lipoma of the left side of the neck prior to 
August 30, 2002, is therefore warranted; however, the 
evidence is against the assignment of an evaluation in excess 
of 10 percent under any applicable diagnostic code

B.  Current rating criteria

Review of the evidence on file since August 30, 2002, shows 
the veteran's scar to be a 5 cm. hypopigmented scar and 1 cm. 
in length.

The evidence does not otherwise show that the mass is at 
least 5 inches in length, or at least 0.25 inch wide at 
widest part, or that the surface contour of the mass is 
depressed, or adherent to underlying tissue.  The evidence 
also does not show that the mass is unstable, hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.), or with abnormal skin texture in an area exceeding six 
square inches (39 sq. cm.), or underlying soft tissue missing 
in an area exceeding six square inches (39 sq. cm.), or the 
skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

In short, the evidence does not support the existence of two 
or three characteristics of disfigurement, or otherwise 
warrant assignment of an evaluation in excess of 10 percent 
under any other applicable diagnostic code.  The Board 
consequently finds that the preponderance of the evidence is 
against the claim, and that an evaluation in excess of 10 
percent for a lipoma on the left side of the neck since 
August 30, 2002 is denied.


ORDER

An evaluation of 10 percent for a lipoma on the left side of 
the neck since September 1, 1999 is granted.

An evaluation in excess of 10 percent for a lipoma on the 
left side of the neck from August 30, 2002, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


